DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, corresponding to Claims 1-19, in the communication filed 21 December 2020 is acknowledged. No traversal was presented with that election. Claims 20-24 are held as withdrawn as being directed to a non-elected invention.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in Paragraph [0073]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term Blu-ray DiscTM in [0098], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology, such as “a digital optical disc storage format.”
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the obtaining unit, obtaining unit, generating unit, and calculating unit in Claim 1 and any depending therefrom, the output unit in Claim 11, and the classifying unit in Claim 18. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(1) The obtaining unit is not found to be disclosed with any corresponding structure. The obtaining unit is described exclusively in terms of the functions it performs (i.e. obtain a tomographic image of an object and an imaging condition when the tomographic image is obtained), as disclosed in the specification in [0004]. 
(2) The generating unit is corresponded to a computer, generally disclosed in the specification in [0009], a programmed with the algorithm as shown in Figure 2B, along with the details of Steps S251-S254, disclosed in the specification in [0047], [0049], [0051], and [0083].
(3) The calculating unit is corresponded to a computer, generally disclosed in the specification in [0010], programmed with the algorithm as shown in Figure 8B, along with the details of S851-S855, disclosed in the specification in [0064]-[0067], as well as a modified algorithm as shown in Figure 10B, along with the details of the modified S851-855, disclosed in the specification in [0077] and [0078].
(4) The output unit is not found to be disclosed with any corresponding structure. The output unit is described exclusively in terms of functions it performs (i.e. output mammary gland doses), as disclosed in the specification in [0044]. The corresponding structure would include both computer hardware and the algorithm(s) exploited to accomplish the claimed function which requires a description of how the dose specific to the mammary gland is determined. See MPEP 2181(II)(B). The specification merely identifies that the dose for a specific tissue is “based on” the imaging condition and the three-dimensional model, but it does not specify how these are used in the dose determination.
(5) The classifying unit is not found to be disclosed with any corresponding structure. The classifying unit is described exclusively in terms of the functions it performs (i.e. classifying mammary gland voxels based on voxel values and classifying the respective voxels in the breast in a three-dimensional tomographic image into mammary gland voxels and adipose voxels), as disclosed in the 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
	Regarding Claim 1 and any depending therefrom, an “obtaining unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to analysis made of record. The obtaining unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used, and therefore applicant has not demonstrated possession of that structure.
Regarding Claim 11, an “output unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to analysis made of record. The output unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used (i.e., computer hardware and the algorithm(s) identifying how the dose of the mammary gland is determined), and therefore applicant has not demonstrated possession of that structure.
Regarding Claim 18, a “classifying unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to analysis made of record. The classifying unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used (i.e., computer hardware and the algorithm(s) identifying how the classification is determined), and therefore applicant has not demonstrated possession of that structure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 1 and those depending therefrom, an “obtaining unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to the analysis made of record. The obtaining unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used, and therefore according to Claim 1 and those depending therefrom, it is unclear what structure applicant intends to accomplish the claimed functions associated with the “obtaining unit.”
Regarding Claim 9 and those depending therefrom, it is unclear what applicant intends to mean by the use of “step size” in the context of setting mammary gland density. It appears applicant intends to set density in increments, but clarification of “step size” in this context is required. 
Regarding Claim 10, the term “reduction” creates indefiniteness. It is unclear what applicant intends to mean with the term “reduction.” Although reducing the voxels is disclosed, the act of reducing the tomographic image, as claimed, is unclear. For example, it is unclear if applicant intends reduced resolution or how applicant intends to achieve “reduction of the tomographic image,” as claimed.
Regarding Claim 11, an “output unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to the analysis made of record. The output unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used, and therefore according to Claim 11, it is unclear what structure applicant intends to accomplish the claimed functions associated with the “output unit” (i.e., computer hardware and the algorithm(s) identifying how the dose of the mammary gland is determined). See MPEP 2181(II)(B).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakita (US 20090041183) in view of Sgouros et. al. (US 9387344) and Baturin et. al. (US 20140185896).
Regarding Claim 1, Yamakita discloses a radiation image capturing apparatus which can be applied to tomosynthesis, as in [0014] and [0045], used to apply radiation and capture images of the breast, as in [0011], which is interpreted as a breast imaging apparatus that obtains a tomographic image of a breast of an object. Yamakita further discloses an obtaining unit, in the form of the shutter controller (60), which “detects when the speed of grid (23) becomes nil,” as in [0043], this is a condition associated with imaging while the image is obtained. 

Yamakita also does not disclose a calculating unit configured to calculate a dose of radiation absorbed by the specific tissue by a radiation imaging simulation using the imaging condition and the breast model. However, Sgouros discloses a method in which a system generates a three-dimensional model of a breast that includes the patient’s anatomy, which is interpreted as the breast model that includes a specific tissue, and radioactivity over time, which is interpreted as the imaging condition, are factored into the absorbed dose calculation of the breast and tissue, as in column 7, lines 21-32, which is interpreted as calculating a dose of radiation using the imaging condition and breast model. It would have been obvious to combine the teachings of Yamakita with the calculating unit of Sgouros because calculating a dose of radiation absorbed by a specific tissue using the imaging condition and breast model allows for comparison between the absorbed doses of other tissues of the patient’s or evaluate the absorbed dose of the patient’s tissue over a period of time. This is useful in such applications where the patient may have breast cancer and tomographic imaging is utilized in order to see if the tumor has spread.

Regarding Claim 4, Yamakita discloses all features of the invention as substantially claimed but is not specific to a generating unit that generates a three-dimensional (3D) model of the specific tissue by using voxels, the voxels constituting a 3D tomographic image based on the tomographic image and being classified as mammary gland voxels based on voxel values. However, Sgouros discloses a method in which a system generates a three-dimensional radiobiological including the patient’s anatomy, as in column 7, lines 21-32, interpreted as incorporating a generating unit to generate a three-dimensional model of the specific tissue. Additionally, Sgouros teaches the utilization of voxel values to assign density and composition within the anatomical image captured, as in Column 8, Lines 13-18, interpreted as voxels constituting a three-dimensional tomographic image. Furthermore, Baturin discloses the voxels are classified into categories such as adipose and glandular based on attenuation values of three-dimensional CT images, as in [0054] and shown in Figure 5, which is interpreted as classifying mammary gland voxels based on voxel values. It would have been obvious to combine the teachings of Yamakita with the generating unit of Sgouros and the classification of voxels of Baturin because classifying the mammary gland voxels based on voxel values and using the voxels to generate a 3D model of the specific tissue allows the model to be created accurately, as well as easily visualize a volume related to the model.
Regarding Claim 5, Yamakita discloses all features of the invention as substantially claimed but is not specific to a generating unit classifying voxels in the breast into mammary gland voxels and adipose voxels based on voxel values. However, Sgouros discloses a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32, interpreted as incorporating a generating unit. Additionally, Baturin discloses an apparatus, in which 
Regarding Claim 6, Yamakita discloses all features of the invention as substantially claimed but is not specific to a generating unit classifying a voxel as one of a mammary gland voxel, an adipose voxel, a skin voxel, an implant voxel, and a calcification voxel. However, Baturin discloses an apparatus, interpreted as a generating unit, in which “code values” are assigned to generated images of the breast, which can be assigned based on the corresponding Hounsfield units, as in [0049] and [0054], which is interpreted as classifying voxels. Additionally, Baturin discloses the voxels are classified into categories that include adipose, skin, and glandular, based on attenuation values of three-dimensional CT images,  as in [0054] and shown in Figure 5, which is interpreted as classifying voxels into one of an adipose voxel, a skin voxel and a mammary gland voxel, respectively. It would have been obvious to combine the teachings of Yamakita with the generating unit of Baturin because classifying the voxels as one of a mammary gland, an adipose, a skin, an implant, and a calcification voxel clearly highlights any abnormalities within the boundaries of the voxel class, such as a growth in the mammary gland, since 
Regarding Claim 15, Yamakita teaches a mammographic system (20) that includes a calculated irradiation dose of the radiation (X) of the breast (44), as in [0032] and shown in Figure 2 (X), which is interpreted as calculating a mammary gland dose. Yet, Yamakita is not specific to excluding a designated portion from a breast model. However, Baturin discloses four-material identification, as in [0057] and shown in Figure 7, that separates portions of the breast model (710) by conditional likelihood (720, 730, 740, and 750), which is interpreted as excluding a designated portion of the breast model.  It would have been obvious to combine the teachings of Yamakita with the excluded portions of Baturin because calculating the gland dose by excluding a specific portion from the model allows for a more accurate and consistent dose estimation for a desired region, especially over multiple scans.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 2, and further in view of “Calculation of Air Kerma to Average Glandular Tissue Dose Conversion Factors for Mammography” (Zoetelief et. al.).
	Regarding Claim 3, Yamakita discloses all features of the invention as substantially claimed but is not specific to a calculating unit calculating a mammary gland coefficient for conversion of an air kerma into an average mammary gland dose. However, Sgouros discloses a method in which a system which calculates absorbed dose calculation of the breast and tissue, as in column 7, lines 21-32, which is interpreted as having a calculating unit. Furthermore, Zoetelief discloses calculating conversion factors of an air kerma unit into the average absorbed dose, specifically for mammography, as in Page 397, Paragraph 1, which is interpreted as calculating a mammary gland dose coefficient for conversion for calculating an average mammary gland dose. Zoetelief also discloses the dose is derived from measurement of air kerma and the conversion factor in mathematical breast models or from .
 
Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 2, and further in view of Jerebko et. al. (US 20120157819).
Regarding Claim 7, Yamakita discloses all features of the invention as substantially claimed but is not specific to a generating unit generating a breast model by using voxels classified as mixture voxels of the mammary gland and the adipose based on voxel values. However, Jerebko teaches generation of a model of a breast with a specific voxel value for within the breast, which is interpreted as mixture voxels of the mammary gland and the adipose based on voxel values, and a different specific voxel value for outside of the breast, as in [0061]. It would have been obvious to combine the teachings of Yamakita with the generating unit of Jerebko because classifying the voxels as mixture voxels of the mammary gland and adipose allows for determination of a breast which is decompressed virtually on the basis of features based on breast size, breast shape, the compressed thickness and/or a composition thereof, as taught by Jerebko in [0061].
The modified apparatus of Yamakita does not teach calculating an absorbed dose value for each voxel and does not teach calculating mammary gland density based on voxel values. However, Jerebko discloses the breast density, interpreted as a mammary gland density, is corresponded to voxel values within the breast model, interpreted as a calculation unit calculating from the breast model, as in 
Regarding Claim 10, Yamakita discloses all features of the invention as substantially claimed but is not specific to the generating unit generating a breast model including a mixture of the mammary gland and the adipose based on values of voxels after reduction of the tomographic image. However, Jerebko teaches generation of a three-dimensional model, interpreted as a model of a breast, with a specific voxel value for within the breast, which is interpreted as a model including mixture voxels of the mammary gland and the adipose based on voxel values, and a different specific voxel value for outside of the breast, as in [0061]. Furthermore, Jerebko discloses the resolution of the three-dimensional model, interpreted as the generated breast model, can be reduced, as in [0061], which is interpreted as the reduction of the tomographic image, because Jerebko’s model is deviated from the acquisition of tomosynthesis images from the device, as in [0052] and [0060] and shown in Figure 7 (S4). It would have been obvious to combine the teachings of Yamakita with the generation of a breast model after reduction of the tomographic image because reducing the tomographic image will reduce the amount of storage space required to store the image, as taught by Jerebko in [0061]. Furthermore, it would have been obvious to combine the teachings of Yamakita with the mixture of the mammary gland and the adipose based on values of voxels after reduction because classifying the voxels as mixture voxels of the mammary gland and adipose allows for determination of a breast which is decompressed virtually on the basis of features based on breast size, breast shape, the compressed thickness and/or a composition thereof, as taught by Jerebko in [0061].

s 8, 12, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 2, further in view of Stanton et. al. (US 20070242868).
Regarding Claim 8, Yamakita discloses a device adapted for a breast, which is interpreted as relating to the breast and mammary gland, but is not specific to a generating unit dividing a model into a plurality of partial areas and deciding a density based on an average value of voxel values for each of the plurality of partial areas. However, Stanton discloses a device in which the projection data obtained from multiple view angles about an object being imaged is used to compute the density distribution of the object, which is then reconstructed into images of the object, as in [0042] and [0043], which is interpreted as a model. From the reconstructed image, the reconstructed image data (515) is established, and can be broken into portions, or neighborhoods (615), interpreted as the model divided into a plurality of partial areas, as in [0073]. The average of the neighborhood intensities is completed through transformation (620), which forms a representative voxel (625) having the average as its density value, as in [0073], interpreted as the density is decided based on an average value of voxel values for each of the plurality of partial areas. It would have been obvious to combine the breast aspect of the modified apparatus of Yamakita with the image data and neighborhoods of Stanton because dividing the breast into a plurality of partial areas and deciding the mammary gland density based on the average value of voxel values for each plurality of partial areas is more specific than simply calculating the absorbed dose using a simulation, therefore yielding more accurate results of mammary gland density calculation.
Additionally, the modified apparatus of Yamakita teaches a calculation of absorbed dose of a breast, as cited above with respect to claims 1 and 2, which is interpreted as calculating an absorbed dose of the mammary gland, but does not teach calculating an absorbed dose value for each partial area based on the mammary gland density for each partial area. However, Stanton discloses a device in which the projection data obtained from multiple view angles about an object being imaged is used to 
Regarding Claim 12, Yamakita teaches a calculation of an irradiation dose of the radiation (X) of a breast, as in [0034], which is interpreted as calculating an absorbed dose of the mammary gland, as well as displaying the captured irradiation dose of the radiation (X) on a display control panel (40), interpreted as the output unit, as in [0034]. Yet, Yamakita does not teach outputting a mammary gland dose for each of the plurality of partial areas. However, Sgouros discloses partial areas, which are shown in Figures 3 and 4, in which the absorbed dose is calculated, as in column 7, lines 21-32, which is interpreted as outputting a mammary gland dose for each of the plurality of partial areas. It would have been obvious to combine the teachings of Yamakita with the partial areas of Sgouros because outputting the mammary gland dose for each of the plurality of partial areas is beneficial to the user in determining density of specific parts of the patient’s breast, which is useful in noting any abnormalities within the patient.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros, Baturin, and Jerebko, as applied to Claim 7, and further in view of Tkaczyk et. al. (US 20060109949).
Regarding Claim 9, the modified teachings of Yamakita includes all features of the invention as substantially claimed but is not specific to the generating unit setting the mammary gland density by using a predetermined step size. However, Tkaczyk teaches a system in which a line integral density is determined for the computed tomography data in each bin, as in [0077] and shown in Figure 15, which . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 2, further in view of Boone (US 20080292055).
Regarding Claim 11, the modified apparatus of Yamakita teaches an image capturing apparatus specific to the breast, as in [0024], which is interpreted as relating to the mammary gland. Yet, the modified apparatus of Yamakita does not include an output unit configured to overlay and display a dose distribution calculated by the calculating unit on the tomographic image. However, Boone teaches an output step (126) that includes displaying the computed patient average radiation dose, organ dose, and/or effective dose, calculated in a two-step process as in [0086], on a CT console, which is interpreted as an output unit configured to overlay and display a mammary gland dose distribution calculated by the calculating unit on the tomographic image. It would have been obvious to further modify the apparatus of Yamakita with the output unit of Boone because displaying the calculated dose distribution overlaid on the tomographic image on the display provides a clear indication of the dose distribution to the user, which can be beneficial to ensure the patient’s safety in terms of receiving too much radiation within a specific region of the breast. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros, Baturin, and Jerebko as applied to Claim 7, and further in view of Gerland et. al. (US 20150265224).
Regarding Claim 13, Yamakita discloses all features of the invention as substantially claimed but is not specific to a calculating unit that counts energies absorbed by the mammary gland for each mammary gland density. However, Gerland teaches a method, in which a device with a calculating unit may be used, for dose calculation in every voxel, interpreted as absorbed energy calculation, as in [0022]. Gerland’s method discloses that a certain region or assembly of voxels according to the CT number is classified as a specific voxel type, such as breast, which is interpreted to as relating to the mammary gland, as in [0023]. Further, Gerland discloses the voxels reflect the density of each area they are imaged in, as in [0021], thus, if Gerland’s method calculates the absorbed dose per voxel, the density of the mammary gland can be determined. It would have been obvious to combine the teachings of Yamakita with the calculating unit of Gerland because counting the energy absorbed by the mammary gland for each mammary gland density provides a more accurate calculation in the absorbed energy of the entire breast, which is important to note to ensure patient is safe and not overexposed to radiation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita, in view of Sgouros, Baturin, and Zoetelief, as applied to Claim 3, further in view of “Average Glandular Dose and Entrance Surface Dose in Mammography” (Kawaguchi et. al.).
Regarding Claim 14, the modified apparatus of Yamakita discloses all features of the invention as substantially claimed but is not specific to a calculating unit calculating an average mammary gland dose from the mammary gland dose coefficient and a dose value that is obtained by an area dosimeter. However, Kawaguchi discloses a method in which the average mammary gland dose is calculated with a thermoluminescent dosimeter, as in [2-3], interpreted as obtaining a dose value by an area dosimeter, .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 1, further in view of Buelow et. al. (US 8977018).
Regarding Claim 16, Yamakita discloses all features of the invention as substantially claimed but is not specific to the specific tissue of the model being a skin. However, Buelow discloses a system in which a shape model for a breast is generated that includes additional information about the surface of the skin, as in Column 1 lines 66-67, which is interpreted as generating a breast model including a specific tissue that is a skin. It would have been obvious to combine the teachings of Yamakita with the specific tissue of Buelow to model the variety of tissues of the breast for more a more comprehensive model which increases the reliability of the volumetric deformation field, as taught by Buelow in Column 2, lines 3-9 .
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros, Baturin, and Buelow, as applied to Claim 16, further in view of “Calculating the peak skin dose resulting from fluoroscopically guided interventions. Part I: Methods” (Jones et. al.)
	Regarding Claim 17, the modified apparatus of Yamakita discloses all features of the invention as substantially claimed but is not specific to the calculating unit calculating a skin absorbed dose coefficient indicating a ratio of a dose of radiation absorbed by the skin to an air kerma by performing a radiation imaging simulation based on the breast model and the imaging condition.
. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 1, and further in view of Amroabadi et. al. (20150187052).
Regarding Claim 19, the modified apparatus of Yamakita discloses all features of the invention as claimed but is not specific to a calculating unit performing a simulation with a projection count smaller than a projection count at time of breast tomography. However, Amroabadi discloses a system in which the compressed sensing reconstructions, interpreted as a simulation, within a CT procedure have more than 900 projections, as in [0049], which is interpreted as a projection count at time of breast tomography. Additionally, Amroabadi discloses a system in which the system speeds up compressed sensing reconstructions, interpreted as a simulation, within a CT procedure, where there are relatively few projections, such as 200 views or less, as in [0044], which is interpreted as a simulation with a smaller projection count when compared to the projection count at time of breast tomography. It would have been obvious to combine the modified apparatus of Yamakita with the projection counts of Amroabadi because using fewer projections are able to form a clinically acceptable image with a reduced X-ray dose radiation, as Amroabadi discloses in the abstract, [0088].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793             

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793